Citation Nr: 0840653	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-37 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hips, wrists and right knee.

2.  Entitlement to service connection for osteoarthritis of 
the left knee.

3.  Entitlement to service connection for a colon polyp.

4.  Entitlement to service connection for asthma.

5.  Entitlement to an initial (compensable) rating for 
migraine headaches.

6.  Entitlement to an initial (compensable) rating for 
degenerative changes of the thoracic spine.




REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from February and December 2006 rating decisions 
issued by the RO in March and December 2006.  In a February 
2006 rating decision, the RO, in pertinent part, granted 
service connection for migraine headaches and for 
degenerative changes of the thoracic spine and assigned 
initial noncompensable (0 percent) disability ratings, 
effective October 1, 2005.  In that decision, the RO also 
denied service connection for osteoarthritis of the hips, 
knees and wrists and for a colon polyp.  In a December 2006 
rating decision, the RO denied the veteran's claim for 
service connection for asthma.  Subsequently, the veteran 
perfect appeals to each of the issues listed on the title 
page.

As the appeal involves requests for initial compensable 
ratings following the grant of service connection for 
migraine headaches and a thoracic spine disability, the Board 
has characterized these matters in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

In July 2007, the veteran testified during a hearing before 
RO personnel at the RO; a copy of the transcript is 
associated with the record.  At that hearing, the veteran 
withdrew his appeal with regard to service connection for 
left thumb tendonitis.  Thus, this issue is not before the 
Board for appellate consideration.  See 38 C.F.R. § 20.204 
(2008).  Although the veteran was also scheduled for a 
videoconference hearing before a Veterans Law Judge at the RO 
in September 2008, he failed to appear.  The hearing notice 
was not returned as undeliverable, and no further 
communication was received from the veteran or his 
representative regarding the hearing request or his failure 
to appear.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2008).  

The Board's decision denying the veteran's claim for service 
connection for osteoarthritis of the hips, wrists and right 
knee is set forth below.  For the reasons expressed below, 
the claims for service connection for osteoarthritis of the 
left knee, for a colonic polyp, and for asthma and for 
initial compensable ratings for degenerative changes of the 
thoracic spine and for migraine headaches are addressed in 
the remand portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the July 2007 RO hearing, it appears that the veteran raised 
claims for service connection for disability manifested by 
joint pains in multiple joints due to undiagnosed illness 
because of his service during the Persian Gulf War.  These 
matters are referred to the RO for clarification and 
appropriate action. 




FINDING OF FACT

Although the veteran has alleged that he has osteoarthritis 
related to service, there is no competent medical evidence 
that the veteran has, or ever has had, osteoarthritis of the 
hips, the wrists, or the right knee.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the 
hips, wrists and right knee are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2008 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and that he should send any evidence pertaining to her 
claims to the VA (consistent with the version of 38 C.F.R. 
§ 3.159 then in effect).  This letter also provided notice as 
to how disability ratings and effective dates are assigned 
(if service connection is granted), and the type of evidence 
that impacts these types of determinations, consistent with 
Dingess/Hartman. 

After the veteran was afforded opportunity to respond to the 
notice identified above, the July 2008 supplemental statement 
of the case (SSOC) reflects readjudication of the claims on 
appeal.  Hence, while this notice was provided after the 
rating actions on appeal, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters herein decided on appeal.  In this 
regard, the Board notes that, in June 2005, the veteran was 
afforded a pre-discharge VA general medical examination and, 
after review of October 2005 radiological studies, the June 
2005 VA examiner provided an addendum to the June 2005 
examination report.  Pertinent medical evidence associated 
with the claims file also consists of the veteran's service 
treatment records, post-service private treatment records, 
and copies of the veteran's hearing testimony and various 
written statements submitted by the veteran and his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice provided by the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided on appeal, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters decided 
on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
diseases, including arthritis (confirmed by x-rays), which 
develop to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101(3), 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. 3.307, 3.309(a) (2008).

After a full review of the record, the Board concludes that 
service connection for osteoarthritis of the hips, wrists and 
right knee is not warranted.

During his testimony, the veteran indicated that he had 
complained of joint pain for years in his knees, ankles and 
hips.  He admitted that magnetic resonance imaging (MRI) 
performed at the University of Connecticut Medical Center 
revealed no hip disorder, but he stated that he still has 
pain.

The veteran's treatment records reflect that, following a 
motor vehicle accident in May 1987, the veteran was treated 
for left hand pain.  X-rays of the left hand were normal and 
the diagnosis was contusion.  In May 1991, he was treated, 
and placed on a profile, for left wrist tendonitis.  On a 
July 1991 report of medical history, the examiner noted that 
the veteran had complained of leg cramps in 1990, cause 
unknown, for which he was treated with over-the-counter 
medications, no problems since then.  On a February 1993 
report of medical history, the examiner noted that the 
veteran reported having had bilateral knee and ankle pain 
while in Saudi Arabia during 1990 and 1991, that he was 
treated with Motrin, and that the pain had not recurred 
since, lasting only one week.  A July 1994 x-ray of the left 
wrist was unremarkable, except for an old un-united ulnar 
styloid deformity as a result of a pre-service basketball 
injury in 1978.  In March 1999, the veteran was treated for 
right knee pain.  Nothing was found on physical examination.  
The assessment was rule out arthritis.  In March 2000, the 
veteran was treated for right knee strain.   In January 2001, 
the veteran was treated for right wrist pain after chopping 
wood over the weekend.  Following a normal x-ray of the right 
wrist, the assessment was consistent with tendonitis.

During a June 2005 VA pre-discharge examination, the veteran 
reported recurrent pain in many of his joints and his body of 
unknown origin, which had not been diagnosed except for a 
tentative diagnosis of osteoarthritis.  At that time, most of 
the pain was in the hips, knees and wrist and did not follow 
any particular pattern and were not constant in intensity or 
related to any particular activities, but did recur every few 
weeks to months.  Based on the veteran's history and medical 
record, he did not have any specific joint pains at the time 
of the examination as nearly as could be determined.  On 
physical examination, no antalgic gait or abductor lurch was 
noted during gait or stance.  Passive range of motion was 
equal in both hips without pain.  The examiner indicated the 
veteran had a normal hip examination.  Examination of the 
knees revealed no effusion or deformity.  Passive range of 
motion was full without pain.  He was able to walk on his 
toes and do repeated squats with mild pain in the knees.  
There were no signs of meniscus or internal or external 
ligamentous laxity on testing.  The examiner added that it 
was not possible to make any diagnosis of musculoskeletal 
disease involving the hips or knees based on examination and 
recommended that x-rays been done of the hips and knees.  On 
examination of the wrist, there was no deformity noted.  
Active range of motion of the wrists was full without pain as 
was passive range of motion.  Grip, extension and flexion 
strength of the wrist was 5/5, bilaterally.  The examiner 
added that this was a normal wrist examination.  No 
neurological abnormalities were found on examination.  

Following x-ray studies of the hips, knees and wrists in 
October 2005, which were either normal or revealed no 
significant abnormalities, the June 2005 VA examiner provided 
an addendum which included diagnoses of: no objective 
evidence of bilateral hip, knee or wrist conditions, except 
for only a clinically insignificant developmental variation 
of the left wrist and no evidence of claimed osteoarthritis.  

In a March 2006 private treatment record, the impression 
included myalgias, that had been present for a long time and 
worked up extensively that were referred to the VA for 
management.

Subsequent private treatment records show no complaints or 
diagnosis of, or treatment for, osteoarthritis of the hips, 
wrists, or right knee.

Hence,  the medical evidence of record does not support a 
finding that the veteran has never been diagnosed with 
osteoarthritis of the hips, wrists, or right knee, and 
neither he nor anyone acting on his behalf has presented or 
identified any medical evidence that he, in fact, suffers 
from osteoarthritis of the claimed joints.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where, as here, the competent evidence 
does not establish that the veteran has the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the claim for service connection 
for a right ankle disability must be denied because the first 
essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of these claims.  To the extent that the 
veteran and his representative assert that the veteran 
currently suffers from osteoarthritis of the hips, wrists, 
and right knee-the matter on which this case turns-the 
Board points out that matters of diagnosis and etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claims 
for service connection for osteoarthritis of the hips, 
wrists, and right knee must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports these claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for osteoarthritis of the hips, wrists and 
right knee is denied.


REMAND

The Board finds that additional RO action on the claims 
remaining on appeal is warranted.

During her hearing, the veteran's representative requested, 
new VA examinations to evaluate the veteran's service-
connected disabilities, asserting that they have worsened 
since the last VA examination in June 2005.  Moreover, the 
prior VA examiner did not provide sufficient clinical 
findings to permit discussion of whether the veteran is 
entitled to a compensable rating for his migraine headaches, 
as he did not discuss whether the veteran suffers from 
prostrating attacks and, if so, their frequency.  Similarly, 
the VA examiner did not provide sufficient clinical findings 
to permit discussion of whether the veteran is entitled to a 
compensable rating for his thoracic spine disability.  In 
this regard, the Board notes that range of motion in degrees 
for lateral rotation of the thoracolumbar spine and clinical 
findings addressing DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), factors were omitted or not addressed in the 
examination report.  

In view of the above, VA neurologic and spine examinations 
are warranted in order to fully and fairly evaluate the 
veteran's claims for initial compensable ratings for migraine 
headaches and for degenerative changes of the thoracic spine. 

The Board's review of the claims file also reveals that 
additional development of the remaining claims for service 
connection is warranted.

Although no asthma, left knee or colon polyp disability was 
shown on the June 2005 VA examination or in October 2005 VA 
x-rays, the veteran testified, during the July 2007 hearing, 
that he has been treated for the left knee at the University 
of Connecticut Medical Center and that he had another colon 
polyp removed at the Backus Hospital in April or May of 2007.  
Moreover, he also asserted that he was diagnosed by a private 
doctor with asthma within six months of his discharge from 
service and that his asthma is related to service and 
testified that his asthma has been related to his history of 
smoking.  [Parenthetically, the Board notes that 38 C.F.R. 
§ 3.300 (2008) bars service connection for disabilities 
claimed to be due to veterans use of tobacco products during 
service for claims received after June 9, 1998.]  The July 
2006 VA respiratory examiner confirmed a diagnosis of mild 
asthma, but did not comment on its etiology.  In this regard, 
the Board notes that, in McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, a claimant may 
be granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim.  

Moreover, the Board points out that the veteran claims that 
he has left knee pain which developed while he was stationed 
in Saudi Arabia during the Persian Gulf War.  As a Persian 
Gulf War veteran, compensation may also be established for 
objective indications of a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent 
prior to December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.317 (2008).  However, the RO has 
not sought an opinion as to whether the claimed disabilities 
are related to the veteran's period of service.  Thus, 
further examination is warranted to identify any chronic 
disabilities manifested by the claimed symptoms and to 
address whether such symptomatology is a separate and 
distinct diagnosed disability related to service (for 
example, osteoarthritis, fibromyalgia or a colon polyp), 
qualifies as an undiagnosed illness (for example, joint 
pain), is secondary to an already service-connected 
disability or such symptomatology is a manifestation of any 
service-connected disability.

In light of the above, the RO should also arrange for the 
veteran to undergo VA genitourinary, respiratory and 
orthopedic examinations, by appropriate physicians, at a VA 
medical facility.  The veteran is hereby advised that, 
failure to report to any scheduled examination, without good 
cause, may well result in a denial of the claims for service 
connection and for compensable ratings (as the original 
claims will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination(s), the RO must obtain and associate 
with the claims file a copy of any notice of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

The Board points out that the veteran testified that he has 
received treatment at the University of Connecticut Medical 
Center for his left knee and thoracic spine and at the Backus 
Hospital for a colon polyp; however, only selected records 
appeared to have been provided by the veteran.  When VA is 
put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, in its notice letter, the RO should request that the 
veteran provide authorization to enable it to obtain 
identified private medical records, to include copies of 
records from both of the above-named facilities.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims remaining on appeal.  The RO's 
adjudication of the claims should include consideration of 
all evidence added to the record since the RO's last 
adjudication of the claims.  The RO should also document its 
continued consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Fenderson, 
cited to above, and Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007), decisions is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the veteran 
identify health care providers who have 
treated him for asthma, a colon polyp, 
migraine headaches, and thoracic spine 
and left knee disabilities and ask him to 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from any identified provider, to include 
the University of Connecticut Medical 
Center and the Backus Hospital.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO's 
letter should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination-genitourinary, respiratory, 
neurologic, spine, and orthopedic 
examination, by appropriate physicians, 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays and pulmonary function 
tests (PFTs), as necessary) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Genitourinary examination-the examiner 
should clearly indicate whether the 
veteran has a current disability 
manifested by a colon polyp or had one 
since his discharge from service.  With 
respect to such diagnosed disability, the 
examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the diagnosed disability was 
incurred in or aggravated by service.

Respiratory examination-the examiner 
should identify all current 
disability(ies) of the respiratory 
system, to include asthma.  Then, for 
each such diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of disease or injury 
incurred in or aggravated by military 
service and/or whether it is due to the 
veteran's extensive history of smoking.  

Neurologic examination-the examiner 
should determine the current nature and 
severity of the veteran's migraine 
headaches and thoracic spine disability.  
In particular, the physician should 
render findings as to the frequency and 
severity of associated headaches, to 
include whether, and how often, the 
veteran experiences any prostrating 
headaches.  The examiner should also 
comment on the frequency and duration of 
any incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
for the veteran's thoracic spine 
disability prescribed by a physician and 
treatment by a physician, if any).  The 
examiner should comment on the chronicity 
of the symptoms, whether such symptoms 
are constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
daily activities and economic 
adaptability.

The neurologic examiner should also offer 
an opinion as to whether the veteran has 
any separately ratable neurological 
residual of his service-connected 
thoracic spine disability, to include 
radiculopathy (in addition to orthopedic 
residuals); and, if so, provide an 
assessment of the severity of any such 
disability.

Spine examination-the examiner should 
conduct range of motion testing of the 
thoracolumbar spine, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
thoracolumbar spine.  If pain on motion 
is observed, the physician should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The spine examiner should also indicate 
whether the veteran has any ankylosis of 
the spine; and, if so, the extent of any 
such ankylosis, and whether the ankylosis 
is favorable or unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
spine examiner should also render 
findings particularly responsive to the 
criteria for rating intervertebral disc 
syndrome (IVDS)-specifically, comment as 
to the existence and frequency of any of 
the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician). If the veteran 
has incapacitating episodes associated 
with his thoracic spine disability, the 
examiner should indicate whether, over 
the last 12-month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least 4 weeks, but 
less than 6 weeks, or (b) at least 6 
weeks.

Orthopedic examination-the examiner 
should note and detail all reported 
symptoms of any left knee pain and 
problems.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of such symptoms 
and state what precipitates and what 
relieves them.  The examiner should 
clearly indicate whether the veteran has 
a current left knee disability or had one 
since his discharge from service (to 
include osteoarthritis).  With respect to 
such diagnosed disability, the orthopedic 
examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the diagnosed 
disability (1) was incurred in or 
aggravated by service, (2) was caused or 
aggravated by a service-connected 
disability, (3) is a manifestation of any 
service-connected disability, and/or (4) 
was caused by a supervening condition or 
event after September 2005.  The veteran 
is currently service connected for: 
impingement syndrome of both shoulders, 
tinnitus, hearing loss of the right ear, 
hypertension, hemorrhoids, 
gastroesophageal reflux disease (GERD), 
herpes simplex virus, type II (HSV), and 
migraine headaches, degenerative changes 
of the thoracic spine.  If arthritis of 
the left knee is diagnosed, the 
orthopedic examiner should indicate 
whether it was manifested to a 
compensable degree within one year of 
service discharge (the veteran was 
discharged on September 30, 2005).  

For any of the above signs and symptoms, 
which is not attributable to a known left 
knee diagnosis, the findings should 
reflect all objective indications of 
chronic disability to include either 
objective medical evidence perceptible to 
a physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2008).  Finally, the 
orthopedic examiner should express his or 
her opinion as to whether any joint pain 
of the left knee is "chronic" (as having 
existed for 6 months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period) or was caused by a supervening 
condition or event after September 2005.  

The examiner(s) should clearly outline 
the rationale for any opinion or 
conclusion expressed, to include 
discussion of the June 2005, July 2006, 
and November 2007 VA examination reports, 
as appropriate, and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.  

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the veteran's claims 
for service connection and for initial 
compensable ratings remaining on appeal, 
in light of all pertinent evidence and 
legal authority.  In adjudicating each 
claim for service connection, all 
applicable theories of entitlement to 
service connection should be considered, 
to include direct service connection, 
secondary, or as due to undiagnosed 
illness, as appropriate.  The RO should 
document its continued consideration of 
whether "staged rating," pursuant to the 
Fenderson and Hart decisions, cited to 
above, is warranted.  

5.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


